The judgment of the Supreme Court was entered
Per Curiam.
By the 10th sect, of the Act of March 31st 1860, Pamph. L. 387, it is provided that “ if any person having a knowledge of the actual commission of any' forgery, shall take money or promise thereof to conceal” the said crime, the person so offending shall be guilty of a misdemeanor. Now it was fairly submitted to the jury by the learned judge below, whether such a concealment was not the consideration upon which the defendant executed the note sued on. Fulton v. Wood, 10 Casey, 365, does not, as the learned counsel for the plaintiff in error contend, rule this case. That was a false representation that other persons threatened prosecution, which was held not to constitute duress per minas, and bears no resemblance to the law as applied to the facts of this case.
Judgment affirmed.